No. 99-10143
                                 -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-10143
                         Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

DEBORAH BLOHM, also known as Deborah Ragsdale,

                                           Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 3; 98-CR-158-1-X
                       --------------------
                           May 25, 2000

Before SMITH, BARKSDALE, and DENNIS, Circuit Judges.

PER CURIAM:*

     Deborah Blohm (“Blohm”) appeals the district court’s denial

of her Fed. R. Crim. P. 33 motion for a new trial.     She argues

that the district court abused its discretion in denying her

motions for a new trial based on “newly discovered evidence” that

she was not competent to stand trial.

     This court has reviewed the record and briefs submitted by

the parties.   It finds that district court did not abuse its

discretion in denying Blohm’s motions for a new trial based on

“newly discovered evidence” because the failure to detect the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 99-10143
                               -2-

evidence was due to her lack of diligence.   See United States v.

Sullivan, 112 F.3d 180, 183 (5th Cir. 1997); see also United

States v. Allen, 554 F.2d 398, 403-04 (10th Cir. 1977); United

States v. Vowteras, 500 F.2d 1210, 1212 (2d Cir. 1974).

     AFFIRMED.